Fourth Court of Appeals
                               San Antonio, Texas
                                     January 30, 2019

                                   No. 04-18-00564-CR

                                   David Lee YOUNG,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR2062
                    The Honorable Laura Lee Parker, Judge Presiding


                                     ORDER
       Appellant’s Third Motion for Extension of Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to February 25, 2019. No further extensions of time will be
granted absent extraordinary circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court